Exhibit 10.5
ASSIGNMENT OF LEASE
(SKECHERS LEASE)
     THIS ASSIGNMENT OF LEASE (“Assignment”) is made and entered into this 12th
day of April, 2010 (the “Effective Date”) by and between HF LOGISTICS I, LLC, a
Delaware limited liability company (“Assignor”) and HF LOGISTICS-SKX T1, LLC, a
Delaware limited liability company (“Assignee”).
WITNESSETH:
     For valuable consideration, receipt of which is acknowledged, Assignor and
Assignee agree as follows:
     1. Assignment and Assumption.
          (a) Assignor hereby assigns and transfers to Assignee all right, title
and interest of Assignor in, to and under the lease (the “Lease”) described as
follows: Lease Agreement dated September 25, 2007 between Assignor, as landlord,
and Skechers U.S.A., Inc., a Delaware corporation (“Tenant”), as tenant, as
amended by that certain Amendment to Lease Agreement dated December 18, 2009, by
and between Assignor and Tenant. The foregoing assignment includes the transfer
by Assignor to Assignee of all rights to prepaid rents (including, without
limitation, operating expenses) under the Lease. It is understood and agreed
that the actual transfer of the prepaid rent and operating expenses (Eight
Hundred Ninety-Eight Thousand Two Hundred Eighty-One Dollars ($898,281)) shall
be made by Assignor to Assignee no later than the Commencement Date (as defined
in the Lease).
          (b) Assignee hereby accepts the foregoing assignment, and assumes and
agrees to perform all of the covenants and agreements in the Lease to be
performed by the landlord thereunder that arise from and after the Effective
Date.
     2. Assignor Representations. Assignor represents to Assignee as follows:
          (a) It is the sole, lawful owner of the landlord’s interest in the
Lease and Assignor has not sold, assigned, encumbered or transferred any
interest in the Lease, or any part thereof, to any other person or entity.
          (b) To the best of Assignor’s knowledge, the Lease is in full force
and effect and neither Tenant nor Assignor, as landlord, is in default
thereunder.
     3. Indemnification. Assignor agrees to indemnify, defend and hold harmless
Assignee from and against any and all claims, liabilities, obligations, losses,
causes of action, judgments, settlements, demands, threats, costs, fines,
penalties (including reasonable fees, expenses, disbursements and investigative
costs of attorneys and consultants) arising out of the performance or
nonperformance by Assignor of all duties and obligations of landlord under the
Lease arising or accruing prior to the Effective Date. The foregoing
indemnification shall terminate upon the closing of the “Construction Loan” (as
defined in that certain Amended and Restated

 



--------------------------------------------------------------------------------



 



Limited Liability Company Agreement of HF LOGISTICS-SKX, LLC entered into as of
April 12, 2010, but effective as of January 30, 2010).
     4. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California.
     5. Successors and Assigns. This Assignment shall be binding upon and shall
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.
(signature page follows)

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of the Effective Date.

          “ASSIGNOR”   “ASSIGNEE”
 
        HF LOGISTICS I, LLC, a Delaware limited
liability company   HF LOGISTICS-SKX T1, LLC, a
Delaware limited liability company
 
       
By: /s/ Iddo Benzeevi
 
 Iddo Benzeevi, President and Chief Executive Officer
  By:   HF LOGISTICS-SKX, LLC, a Delaware
limited liability company, its sole
member

         
 
  By:   HF Logistics I, LLC, a Delaware
 
      limited liability company, its
 
      managing member

         
 
  By:   /s/ Iddo Benzeevi
 
       
 
      Iddo Benzeevi, President and
 
      Chief Executive Officer

         
 
  By:   SKECHERS R.B., LLC, a
 
      Delaware limited liability
 
      company, its managing member

         
 
  By:   Skechers U.S.A., Inc, a
 
      Delaware corporation, its
 
      sole member

         
 
  By:   /s/ David Weinberg
 
 David Weinberg, Chief
 
      Operating Officer

3